Title: To Thomas Jefferson from Tarlton Saunders, 9 April 1821
From: Saunders, Tarlton
To: Jefferson, Thomas


 Dear Sir
Richmond
9th April 1821
I omitted to inform you in my Letter of the 7th, that the Bond of Colo John Bolling decs’d for £52.19.8  bearing Interest from the 6th march 1790 which you left with Mr Lyle for Collection is still unpaid, the Bond was not assigned to Mr Lyle, all the payments made by Mr Edwd Bolling as Executor of his father have been applied to the Credit of Colo Bollings 6 Bonds to Kippen & Co on which there is still a Balance due of £489.,,10.,,6 with interest from tho 9th Septem 1807, Mr Lyle never instituted suit upon either the Bond to you or those to Kippen & Co, I shall call on Mr Edward Bolling on my way up the Country and know the prospect of payment, and shall not omit reminding him of the Bond due to you, I very much fear from what I heard Mr Lyle say in his lifetime, that the Estate has been Exceedingly injudiciously managed, how far the Securitees may be responsible I have yet to learn, any information you may have of their situation will be thankfully received, the Securities for Edward the Executor, are Robert Bolling & Archd Bolling.—Flour readily brings $3½ pbbl Tobacco $5 to $10 as in quality, Bills on London 6½ to 7 pCent premium, with much regard and respect I remains Dear SirYour Mo Ob SertTarlton Saunders